Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on February 22, 2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection of the respective claims has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zafar et al. (U.S. PAP 2019/0265082, hereon Zafar). The objection to claims 1-20 are now withdrawn in view of the amendment and remark presented by the applicants. Claims 1-20 are now pending in the application. No claims are allowed. 
Explanation of Rejection
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Zafar. 
In reference to claim 1: Zafar discloses a system for managing a particulate bulk-good (see Zafar, Abstract and Fig. 1) comprising:
A set of wireless sensor nodes configured to be freely distributed within the particulate bulk good (grain) within a container (grain silo) (see Zafar, Fig. 1B, sensor node, 105A, ..., 105Z, and also Fig. 12, sensors 1205 are freely distributed), wherein each wireless sensor node comprises a set of environmental sensors configured to collect condition data of the particulate bulk good proximal to the wireless sensor node (see Zafar, page 3, paragraph [0039]);
An analysis engine configured to 
Wirelessly couple to the set of wireless sensor nodes within the container, (see Zafar, Fig. 12, unit 1205); 
Receive the condition data from at least some of the set of wireless sensor nodes (see Zafar, paragraph [0012])
Generate a particulate state analysis from the condition data (see Zafar, paragraph [0011]) that describes localized conditions of the particulate bulk good (see Zafar, Fig. 12, GSQI score analysis, which is grain quality index, showing a relationship with the environmental data) ; and
A task manager that is configured to act on the particulate state analysis (see Zafar, paragraph [0076], task manger is used to monitor, analyze, and possibly controlling the environmental attributes associated with items, temperature, humidity, oxygen, carbon dioxide, and other elements level as related to the current condition). 
With regard to claim 2: Zafar further discloses that the set of environmental sensors comprises at least one of a temperature sensor, a humidity sensor, a volatile organic compound sensor, and a mass spectrometer sensor (see Zafar, paragraphs [0076] and [0193]).
With regard to claim 3: Zafar further discloses that each wireless sensor node comprises configuration to convey at least partial position information (see Zafar, paragraph [0055], positioning sensor), and wherein the particulate state analysis is at least partially based on position information (see Zafar, paragraph [0157], as environmental variables are also correlated to the senor positon in the sensor node). 
With regard to claim 4: Zafar further discloses that the wireless sensor node comprises a barometer (external pressure) and wherein the configuration to convey at least a partial dispersed position is configuration to estimate an elevation metric (positioning sensor) from an external pressure measurement from each wireless sensor node (see Zafar, paragraph [0063]).
With regard to claim 5: Zafar further discloses that the system comprising an environmental sensing station that comprises an external environment sensing system and a storage container environment sensing system (see Zafar, paragraph [0059-0063]).
With regard to claim 6: Zafar further discloses that the system comprising a controllable system coupled to a storage bin for the particulate bulk good; and wherein the task manager is configured to control the controllable system (see Zafar, paragraph [0148]). 
With regard to claim 7: Zafar further discloses that the controllable system is a controllable aeration system coupled to the storage bin (see Zafar, paragraph [0148], allows altering and possibly controlling of environmental attributes, in other words, the system is a controllable aeration system coupled to the storage system).
With regard to claim 8: Zafar further disclose that the system comprising a remote data analysis platform, and wherein the events triggered in the data analysis platform are controlled in part by the task manager (see Zafar, paragraph [0012], cloud computing system with a gateway, and also paragraph [0146]).
With regard to claim 9: Zafar further discloses that the system comprising at least a first communication station positioned proximal to a storage bin configured to collect condition data of the set of wireless sensor nodes (see Zafar, Fig. 1A, sensor node 105A, ...Gateway 102) when dispersed within particulate good during storage and a second communication station positioned proximal to a bulk good processing site, the second communication station configured to collect condition data of the set of wireless sensor nodes (see Zafar, Fig. 1A, second network 120) when detected at the processing site.
With regard to claim 10: Zafar further discloses that the wireless sensor nodes are substantially density neutral (understood as regardless of the size of individual containers or silos) in comparison with the particulate bulk good (see Zafar, Fig. 12, sensor node 1205).
With regard to claim 11: Zafar further discloses that the system the particulate bulk good is grain (see Zafar, Fig. 12, grain silo); and wherein each of the wireless sensor nodes further comprises a communication module that is configured to  
In reference to claim 12: Zafar discloses a method for managing a particulate bulk goods (see Zafar, Abstract and Fig. 1) comprising:
Freely distributing a set of wireless sensor nodes within the particulate bulk goods within a container (see Zafar, Fig.1B, sensor node 105A, 105B ... and 105Z). 
Monitoring condition data of the particulate bulk good proximal to each of the wireless senor nodes which comprises of at least locally measuring environment conditions at each of the wireless sensor nodes (see Zafar, paragraphs [0011-0013]);
Communicating the condition data to an analysis engine (see Zafar, paragraph [0012], Fig. 1A, cloud 101, and computer 104);
Generating, by the analysis engine and based on the condition data, a particulate bulk good state analysis that describes localized conditions of the particulate bulk good (see Zafar, Fig. 11); and
Triggering a task manager in response to the particulate bulk good state analysis (see Zafar, paragraph [0029], monitor (equivalent to task manger) is used to monitor, analyze, and possibly controlling the environmental attributes associated with items).
With regard to claim 13: Zafar further discloses that the method comprising at least partially locating a dispersed position of each of the wireless sensor nodes information (see Zafar, paragraph [0063], having positioning sensor) when dispersed within the bulk good; and wherein generating a particulate bulk good state analysis is further based on the dispersed positions of each of the wireless sensor nodes (see Zafar, paragraph [0157]).
With regard to claim 14: Zafar further discloses that locating the dispersed position of each of the wireless sensor nodes comprises each of the wireless sensor nodes sensing barometric pressure (external pressure), and estimating a vertical position (or positon sensing includes vertical or three-dimensional point in the grain silo) (see Zafar, paragraph [0055]).
With regard to claim 15: Zafar further discloses that monitoring condition data of the bulk good further comprises retrieving exterior environment data at a storage location of the particulate bulk good and measuring interior environment data within a storage container that stores the particulate bulk good (see Zafar, paragraph [0040-0050]).
With regard to claim 16: Zafar further discloses that locally measuring environment conditions at each of the wireless sensor nodes comprises measuring temperature, measuring humidity, detecting ambient volatile organic compounds, and collecting ambient mass spectrometry data (see Zafar, paragraphs [0076] and [0193]), allows altering and possibly controlling of environmental attributes, in other words, the system is a controllable aeration system coupled to the storage system).
With regard to claim 17: Zafar further discloses that triggering a task manager in response to the particulate bulk good state analysis comprises generating an event within a remote data platform (see Zafar, Figs. 11 and 12, and paragraph [0049-0050] and [0088]).
With regard to claim 18: Zafar further discloses that triggering a task manager in response to the particulate bulk good state analysis includes altering the operating state of a controllable system (see Zafar, paragraph [0049-0050], allows altering and possibly 
With regard to claim 19: Zafar further discloses that altering the operating state of a controllable system comprises changing operating state of a ventilation state of a storage bin used to store the particulate bulk good (see Zafar, paragraph [0035], allows altering and possibly controlling of environmental attributes, in other words, the system is a controllable aeration or ventilation system coupled to the storage system).
With regard to claim 20: Zafar further discloses that each of the wireless sensor nodes are identifiable wherein the particulate bulk good is a grain (see Zafar, Fig. 12, grain silos having a grain); and further comprising storing a record of local ambient conditions (see Zafar, paragraph [0147]) for each of the wireless sensor nodes; at a processing site, identifying a wireless sensor node, retrieving particulate bulk good analysis associated with an identifier of the wireless sensor node, and augmenting processing of the grain based in part to the retrieved particulate bulk good state analysis (see Zafar, paragraph [0127]).
Response to Argument
Applicant’s arguments, see amendment, filed on February 22, 2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive; however the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bloemendaal et al. (U.S. Patent No. 9,551,737, hereon Bloemendaal) discloses grain bin capacitive moisture sensor system and method. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857